Citation Nr: 1455534	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the March 4, 1994, RO decision which declined to reopen a previously denied claim for entitlement to service connection of posttraumatic stress disorder (PTSD) and in the January 12, 2007, RO decision assigning an effective date of March 16, 2005, for the grant of service connection for PTSD and assignment of a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, S.J.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1969. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from an April 2010 rating decision from the Winston-Salem, North Carolina, Regional Office (RO). 

The Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

Finally, the Board notes the record raises a claim of whether there is CUE in the June 4, 1986, RO decision which denied the claim for entitlement to service connection for PTSD.  This is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The March 4, 1994, RO decision which declined to reopen a previously denied claim for entitlement to service connection of PTSD was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions were incorrectly applied.

2. A January 12, 2007, rating decision granted service connection for PTSD and assigned a 50 percent evaluation effective from March 16, 2005.

3. The Veteran claimed an earlier effective was warranted in February 2007 and in July 2008 the RO granted an earlier effective date of March 17, 2004, as it was the date of the application to reopen the claim for PTSD.


CONCLUSIONS OF LAW

1. Clear and unmistakable error is not shown in the March 4, 1994, RO decision which declined to reopen a previously denied claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).

2. There is no clear and unmistakable error shown in the January 12, 2007, rating decision which failed to assign an effective date of March 1, 1993, for the grant of service connection for PTSD and assignment of a 50 percent evaluation.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).

II. The Merits of the Claims

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Furthermore, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.   Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2).  In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b).

In the context of an assertion of CUE in a decision that denied a request to reopen, manifest change in the outcome means that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  See Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

CUE in the March 1994 RO decision which declined to reopen a previously denied claim for entitlement to service connection for PTSD

In this case, the record shows that in June 1986 the RO denied the Veteran's claim for entitlement to service connection for PTSD.  He timely appealed and in July 1989 the Board determined the evidence of record did not support service connection for PTSD.  Specifically, an acquired psychiatric disorder was not manifested during service and was not demonstrated within a year of separation.  In addition, although the Board acknowledged the VA examiners relied on the Veteran's reported stressors to diagnose the Veteran with PTSD, the evidence of record did not confirm the reports made by the Veteran concerning his stressor in Vietnam.

In October 1991, the Veteran submitted a request to reopen his claim for entitlement to service connection for PTSD.  In January 1992, the RO confirmed the denial of service connection as the treatment reports did not contain any evidence of a stressor in service and as PTSD was not shown to have been related to his military service.  The Veteran was notified of the denial and provided with an explanation of his appellate rights.  He did not appeal and this decision became final.  

Finally, in July 1993 submitted a statement of his stressors and symptoms during service.  This was construed as a claim to reopen and in March 1994, the RO denied the Veteran's claim.  The RO concluded that while the evidence submitted by Veteran was new, it was not considered material as it did not provide verifying documentation that the Veteran "actually experienced life-threatening stressors during his period of active duty in Vietnam."  

According to the rules and regulations in effect when the Veteran's claim was denied for lack of new and material evidence, in general, RO decisions which are unappealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence was defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (1993).

Service connection for PTSD requires medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1993).

The Veteran described in his July 1993 statement witnessing atrocities such as monks who died by self-immolation, adults who placed children in front of US military vehicles, massacre of civilians, and an attack on a hotel.  The Veteran also reported in detail the symptoms he experienced during and after service.  The RO stated the Veteran's July 1993 statement "continues to provide great detail of the experiences in Vietnam which he feels were life-threatening but the events cannot be verified by the evidence of record."  

A March 1993 letter from Dr. R.H.K., also submitted by the Veteran, described the Veteran's history of treatment, medications, and his current symptomatology.  There is no description of stressors.  The RO determined the statement provided information on his previous treatment and current symptoms "but provided no evidence to support the Veteran's claimed life-threatening stressors."  

Finally, he also submitted a buddy statement from R.R.Z. regarding a stressor in service.  R.R.Z. described an incident from April 1966 which involved the death of approximately thirty civilians in a suspected Viet Cong truck.  R.R.Z. stated he was not at the scene of this incident but only read the incident report and visited the scene afterwards.  R.R.Z. stated he could not attest to the extent which the Veteran was involved in this incident and that as a platoon leader at this time he did not know the Veteran very well.  The RO determined R.R.Z.'s statement "cannot unquestionably place the [V]eteran at the scene of the attack in Saigon.  Again, verification of a life-threatening stressor cannot be provided."

Upon review of the March 1994 decision, the Board finds that the allegation of CUE is not supported.  A review of the evidence and the RO's March 1994 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts that the Board cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  Additionally, the law as it was interpreted at that time was correctly applied.  

The Veteran and his representative contend that the March 1994 decision applied an "incorrect, overly high quantum of proof to evidence of service connection for a combat veteran" when it required "unquestionably" placing the Veteran in Saigon.  Here, the Board finds that the Veteran was not shown to be a combat veteran.  He received no combat citation and there is no service department evidence that he engaged in combat.  Regardless of whether the RO used the correct standard, however, it is not absolutely clear that a different result would have ensued; thus this error cannot be CUE.  The fact remains that no evidence was of record at the time of the March 1994 rating which was "credible supporting evidence that the claimed inservice stressor actually occurred," within the meaning of the applicable regulation.

The Veteran and his representative also contend that the RO failed to properly apply the new and material evidence rule, specifically pertaining to the buddy statement of R.R.Z. as it placed the Veteran in Saigon, the location of his alleged stressor.  However, the Board finds significance in R.R.Z.'s letter which stated he could not confirm whether the Veteran was involved in the stressor described.  Furthermore, R.R.Z stated "I cannot attest to [the Veteran's] whereabouts when it took place."  Therefore, while it can be argued that R.R.Z.'s statement was "credible supporting evidence that the claim in-service stressor actually occurred" his statement did not place the Veteran at the scene of the incident.  As such, the Board does not agree with the Veteran and his representative's contention that an impermissibly high standard of proof of evidence was placed.  Rather, the RO properly applied the new and material evidence rule as it determined this new evidence was not material as it did not provide verifying documentation that the Veteran actually experienced a life-threatening stressor during his period of service in Vietnam.  In addition, the Veteran's July 1993 statements were cumulative and redundant as they were previously considered by the Board and the RO in their final decisions.  Here, the Board finds that the statutory or regulatory provisions and facts extant at that time, namely pertaining to whether new and material evidence was present to reopen the Veteran's claim, were not incorrectly applied or considered.  

The Veteran and his representative further contend that the RO failed to consider the presence of a PTSD diagnosis and only focused on a personal life-threatening experience.  In addition, the Veteran and his representative argue that the RO failed to discuss and account for military unit records that existed within the claims file and contradicted the decision.  Again, the Board finds the diagnosis of PTSD and the military records from the US Army & Joint Services Environmental Support Group were known at the time of the Board's July 1989 final decision and the January 1992 RO determination.  Therefore, in the March 1994 rating decision, the RO correctly focused on confirming the Veteran's military stressor, which element was found lacking in the Board and RO's previous final decisions.  Therefore, the Board finds that the statutory or regulatory provisions and facts extant at that time, namely pertaining to whether new and material evidence was present to reopen the Veteran's claim, were not incorrectly applied or considered.  

Finally, the Veteran and his representative contend that the 1994 RO decision denying the Veteran's claim and the 2007 RO decision which reopened and granted the Veteran's claim were "based on the same evidence, yet [made] opposite conclusions about service connection."  As previously stated, allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

Consequently, the Board finds that the record at the time of the March 1994 RO decision presented facts that could be evaluated under the law and regulations in existence at that time in such a way as to support the determination that the January 1992 RO decision was final and no new and material evidence had been received to reopen the previously denied claim.  Thus, there was no clear and unmistakable error in the March 1994 RO decision declining to reopen the previously denied claim for service connection for PTSD.  Since there was no CUE in the March 1994 RO decision, the motion to revise that decision based on CUE must be denied.

CUE in the January 12, 2007, RO decision assigning an effective date of March 16, 2005, for the grant of service connection for PTSD and assignment of a 50 percent evaluation

As previously stated, in January 1992, the RO confirmed the denial of service connection as the treatment reports did not contain any evidence of a stressor in service and as PTSD was not shown to have been related to the Veteran's military service.  The Veteran was provided with notice of the decision and an explanation of his appellate rights.  He did not appeal and this decision became final.  38 U.S.C.A. § 7104 (West 2002).  Subsequently, on July 21, 1993, the Veteran submitted a statement of his stressors and symptoms during service.  This was construed as a claim to reopen and in March 1994, the RO denied the Veteran's claim and he did not file an appeal.  Therefore this determination is also final.  Id.  

An application to reopen the claim of entitlement to service connection for PTSD, dated March 17, 2004, was received and a rating decision dated December 8, 2004, again did not reopen the claim.  A notification letter dated December 13, 2004, explained the Veteran's appellate rights.  However, in March 2005, the Veteran submitted another claim which subsequently led to a January 2007 decision granting service connection and assigning a 50 percent disability rating, effective March 16, 2005.  In February 2007, the Veteran filed a claim for an earlier effective date for his service-connected PTSD.  In July 2008, the RO determined the effective date for service connection should be March 17, 2004, as the Veteran submitted evidence of a stressor which was sufficient to reopen and grant his claim within the one-year period.  In addition, a 70 percent disability rating was assigned, effective February 20, 2007.

The Veteran and his representative have claimed CUE with the January 2007 rating decision and that the correct effective date for service connection for PTSD should be March 1, 1993.  They contend that a stressor statement dated March 1, 1993 was submitted and this should be construed as an informal claim.   

In the case of an application to reopen a previously denied claim for service connection, the applicable statute provides that the effective date is to be "fixed in accordance with the facts found," but cannot be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a) (West 2002).  The courts have interpreted the statute as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)). 

As stated above, service connection for PTSD was granted by rating action dated January 2007, and assigned an effective date of March 5, 2005.  This was subsequently amended by the RO in July 2008 which assigned an earlier effective date of March 17, 2004, as evidence of a stressor which was sufficient to reopen and grant his claim was received within the one-year period from the December 2004 denial.  The Board finds that even assuming arguendo that the stressor statement dated March 1, 1993, was an informal claim for service connection, the March 1994 rating decision denied the Veteran's claim and he did not timely appeal.  There is no writing in the record demonstrating that the Veteran thereafter submitted an application to reopen the claim of service connection for PTSD prior to March 17, 2004. 

Consequently, the RO's decision to assign March 17, 2004, as the effective date is in accordance with the general rule and is not clearly and unmistakably erroneous on this basis.  Here, the Veteran has not provided adequate reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the RO's November 2004 rating decision assigning an effective date of March 17, 2004, for service connection for PTSD and assignment of a 50 percent evaluation would have been manifestly different.  The Veteran has not otherwise contended that the statutory or regulatory provisions extant at the time were not correctly applied, or that the correct facts as they were known at the time were not before the adjudicator.  The Veteran and his representative again contend that the 1994 RO decision, which denied the claim for service connection, and the 2007 RO decision, which reopened and granted the Veteran's claim, were based on the same evidence.   However, as previously explained, allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  As such, the claim for an earlier effective date for the grant of service connection for PTSD and assignment of a 50 percent evaluation on the basis of clear and unmistakable error must be denied.

Again, with regard to both CUE motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet.App. 177, 186 (2004) (citing Russell, 3 Vet.App. at 313) (the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such is that it involves more than a disagreement as to how the facts were weighed or evaluated).

						(CONTINUED ON NEXT PAGE)

ORDER

There is no CUE in the March 4, 1994, rating decision which declined to reopen a previously denied claim for entitlement to service connection for PTSD and the appeal is denied.

There is no CUE in the January 2007 rating decision which failed to assign an effective date of March 1, 1993, for the grant of service connection for PTSD and assignment of a 50 percent evaluation and the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


